Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aborn C. Chao, Registration No. 66,538, on April 8, 2022.

The application has been amended: 
Claims 1, 17 have been amended as follows:

1. (Currently Amended) A method in a software defined networking based network, comprising:
determining a boundary, from a plurality of inter-connected virtual network functions, enclosing a first group of target virtual network functions including at least one target virtual network function from other virtual network functions in the plurality of inter-connected virtual network functions,
receiving target virtual network function information indicative of said first group of target virtual network functions,
obtaining information on a network topology of said software defined networking based network,
calculating said boundary on the basis of said network topology and said target virtual network function information such that said first group of target virtual network functions is enclosed by said boundary,
dynamically adjusting or downgrading a set of active capabilities for a wrapping entity,
identifying, on the basis of said boundary, a first group of communication paths between said first group of target virtual network functions and respective network entities outside said boundary, said first group of communication paths including a first communication path, and
initiating setup of a first wrapper virtual network function corresponding to said first communication path, said first wrapper virtual network function monitoring network traffic on said first communication path, and said first wrapper virtual network function is located at a communication edge or outer surface of the boundary,
wherein complementary techniques are included in mitigation processing to ensure that benign traffic entering and exiting a protected area passes in and out of a controlled network without packet drops.

17. (Currently Amended) An apparatus in a software defined networking based network, the apparatus comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to
determine a boundary, from a plurality of inter-connected virtual network functions, enclosing a first group of target virtual network functions including at least one target virtual network function from other virtual network functions in the plurality of inter-connected virtual network functions,
receive target virtual network function information indicative of said first group of target virtual network functions,
obtain information on a network topology of said software defined networking based network,
calculate said boundary on the basis of said network topology and said target virtual network function information such that said first group of target virtual network functions is enclosed by said boundary,
dynamically adjust or downgrade a set of active capabilities for a wrapping entity,
identify, on the basis of said boundary, a first group of communication paths between said first group of target virtual network functions and respective network entities outside said boundary, said first group of communication paths including a first communication path, and
initiate setup of a first wrapper virtual network function corresponding to said first communication path, said first wrapper virtual network function monitoring network traffic on said first communication path, and said first wrapper virtual network function is located at a communication edge or outer surface of the boundary,
wherein complementary techniques are included in mitigation processing to ensure that benign traffic entering and exiting a protected area passes in and out of a controlled network without packet drops.

18. (Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 17, 19 - 32, 34 are pending.   Canceled claims are 2-16, 18, 33, 35.
Claims 1, 17 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein determining a boundary, associated with a plurality of inter-connected virtual network functions, such that enclosing a first group of target virtual network functions includes obtaining information on network topology of a software defined network, and calculating the boundary on the basis of said network topology and target virtual network function information such that the first group of target virtual network functions is enclosed within the boundary, dynamically adjusting or downgrading a set of active capabilities for a wrapping entity, and wherein identifying communication paths between the first group of target virtual network functions and respective network entities outside of the boundary, and wherein initiating setup of a first wrapper virtual network function, monitoring network traffic on a first communication path located at a communication edge or outer surface of the designated boundary, and wherein complementary techniques included in mitigation processing in order to ensure that benign traffic entering and exiting the protected area passes in and out of the controlled network without packet drops, in addition to the other limitations in the specific manner as recited in claims 1, 17, 19 - 32, 34.  
  
Claim 34 is allowed due to allowed base claim 1.  
Claims 19 - 32 are allowed due to allowed base claim 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                 4-27-2022Primary Examiner, Art Unit 2452